We are obliged to dissent. In my opinion, there was ample evidence shown by the record, and strong inferences arising from evidence, *Page 56 
to require the case to be submitted to the jury, and it was properly submitted upon the question of the apparent authority of the agent. The selling order mentioned in the majority opinion was not signed by respondent. Why it is mentioned and what effect it is thought to have in this case is not clear.
The judgment should be affirmed.
TOLMAN, C.J., and FULLERTON, J., concur with HOLCOMB, J.